IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
Vs.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

Defendant.

 

 

The Court conducted a telephone conference with counsel of record at 2:00
p.m. on July 12, 2021.

ORDERED:

1. Each party shall have to and including 4:45 p.m. on July 16, 2021, in
which to serve and file a notice to the Court that includes:

a. Identity of specific documents to be offered into evidence and
asserted to support proof of the date the Defendant made the
decision it would not pay for additional medical expenses
incurred by Plaintiff and asserted by Plaintiff to arise from the
accident of November 9, 2011, including the revision surgery

performed on October 1, 2016.
b. The identity of each witness each party intends to call to offer
testimony in support of the asserting party’s position as to the
date upon which the Defendant made the decision not to pay
for additional medical expenses incurred by Plaintiff and
asserted by Plaintiff to arise from the accident of November 9,
2011, including the revision surgery performed on October 1,
2016. A summary of the specific facts to which each witness is
expected to testify is to be provided.

c. The party’s statement of position as to whether the discrete
issue of the date that the Defendant made the decision it would
not pay for additional medical expenses is to be tried to a jury
or to the Court.

2. The July 16, 2021, deadline in which to file the schedule availability
of the parties’ experts for Federal Rule of Evidence 104 hearings is VACATED to
be reset by further order of Court.

DATED this P ay of July, 2021.

lem f Helder

SAM E. HADDON
United States District Judge
